

113 S1171 : To amend the Controlled Substances Act to allow a veterinarian to transport and dispense controlled substances in the usual course of veterinary practice outside of the registered location.
U.S. Senate
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC113th CONGRESS2d SessionS. 1171IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2014Referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned AN ACTTo amend the Controlled Substances Act to allow a
		  veterinarian to transport and dispense controlled substances in the usual
		  course of veterinary practice outside of the registered
		  location.1.Transporting and dispensing
			 controlled substances in the usual course of veterinary practiceSection 302(e) of the Controlled Substances
			 Act (21 U.S.C. 822(e)) is amended—(1)by striking
			 (e) and inserting (e)(1); and(2)by adding at the
			 end the following:(2)Notwithstanding paragraph (1), a registrant
				who is a veterinarian shall not be required to have a separate registration in
				order to transport and dispense controlled substances in the usual course of
				veterinary practice at a site other than the registrant’s registered principal
				place of business or professional practice, so long as the site of transporting
				and dispensing is located in a State where the veterinarian is licensed to
				practice veterinary medicine and is not a principal place of business or
				professional
				practice..Passed the Senate January 8, 2014.Nancy Erickson,Secretary